 Case 18-35672 Document 1508 Filed in TXSB on 02/26/19 Page 1 of 1




                                                                                             ENTERED
                                                                                             02/26/2019




                                                   (Docket No. 1465)




             The lawyer shall review the Local Rules and the Court's published procedures.


Signed: February 26, 2019

                                               ____________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE
